NATIONWIDE MUTUAL FUNDS Nationwide Bond Index Fund Nationwide International Index Fund Nationwide Mid Cap Market Index Fund Nationwide S&P 500 Index Fund Nationwide Small Cap Index Fund Supplement Dated March 30, 2010 to the Prospectus Dated March 1, 2010 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. The information on page 36 of the Prospectus regarding how to buy shares by mail has been modified.Effective immediately, the Funds accept cashier checks as payment for the purchase of shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Enhanced Income Fund Nationwide Government Bond Fund Nationwide Money Market Fund Nationwide Short Duration Bond Fund Supplement Dated March 30, 2010 to the Prospectus Dated March 1, 2010 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. The information on page 37 of the Prospectus regarding how to buy shares by mail has been modified.Effective immediately, the Funds accept cashier checks as payment for the purchase of shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Fund Nationwide Growth Fund Nationwide Large Cap Value Fund Nationwide Value Fund Supplement Dated March 30, 2010 to the Prospectus Dated March 1, 2010 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. The information on page 31 of the Prospectus regarding how to buy shares by mail has been modified.Effective immediately, the Funds accept cashier checks as payment for the purchase of shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide International Value Fund Nationwide U.S. Small Cap Value Fund Supplement Dated March 30, 2010 to the Prospectus Dated March 1, 2010 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. The information on page 20 of the Prospectus regarding how to buy shares by mail has been modified.Effective immediately, the Funds accept cashier checks as payment for the purchase of shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund Supplement Dated March 30, 2010 to the Prospectus Dated March 1, 2010 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. The information on page 34 of the Prospectus regarding how to buy shares by mail has been modified.Effective immediately, the Funds accept cashier checks as payment for the purchase of shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Retirement Income Fund Supplement Dated March 30, 2010 to the Prospectus Dated March 1, 2010 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. The information on page 55 of the Prospectus regarding how to buy shares by mail has been modified.Effective immediately, the Funds accept cashier checks as payment for the purchase of shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
